Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to response to restriction requirement filed on 5/2/2022 to the Application filed on 10/11/2021.  
This application is a continuation of PCT international application Ser. No. PCT/JP2020/009050 filed on 3/4/2020 and claims the benefit of priority from Provisional U.S. Patent Application No. 62/835118 filed on 4/17/2019.
Claims 1-13 are pending in the case.  Claims 1, 5, 6, and 13 are independent claims. Claims 6-13 have been withdrawn. 


Election/Restrictions

Applicant’s election without traverse of Invention Group I, claims 1-5, in the reply filed on 5/2/2022 is acknowledged.

Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.


Examiner’s Note

Independent claim 1 recites, in part, “An ink annotation sharing method carried out in a system, the system including”.  The claim is directed to a method using a system, as such the system isn’t actually claimed.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  As such the limitation “a first terminal operable by a first user, a second terminal operable by a second user, and an ink annotation sharing system, the ink annotation including a stroke data set indicating an annotation added to an electronic book and metadata associated with the stroke data set, the metadata including a user identifier that identifies a user, a book identifier that identifies an electronic book, and place data indicating a place of the annotation” do not appear to carry patentable weight.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lynnes et al., U.S. Patent No. 9251130, filed on 3/11/2011 (hereinafter Lynnes) in view of Woolf et al., U.S. Patent No. 7337389, filed on 12/7/1999 (hereinafter Woolf) in view of Cheng et al., U.S. Patent Application Publication No. 20130318465, filed on 1/25/2013 (hereinafter Cheng).

As for independent claim 1, Lynnes discloses an ink annotation sharing method carried out in a system, 
(Lynnes Col 4 Lines 23-38, Lynnes Col 4 Lines 62-65, Lynnes Col 5 Lines 49-57 discloses ink annotation sharing system, annotation tagging service 202 as shown in fig. 2, storing data indicating annotation added to electronic book, tagging service 202 that, at 204, receives annotations and their associated tags from one or more individuals and the annotations 210, 212, 222) 
the system including 
a first terminal operable by a first user, a second terminal operable by a second user, and an ink annotation sharing system 
(Lynnes Col 5 Lines 40-47 discloses first individual 206 operating a first computing device 208, second individual 218 operating a second computing device 220, and a third individual 228 operating a third computing device 230, as shown in fig. 2; Lynnes Col 4 Lines 23-38, Lynnes Col 4 Lines 62-65, Lynnes Col 5 Lines 49-57 discloses ink annotation sharing system, annotation tagging service 202 as shown in fig. 2, storing data indicating annotation added to electronic book, tagging service 202 that, at 204, receives annotations and their associated tags from one or more individuals and the annotations 210, 212, 222; Lynnes Col 6 Lines 14-19 discloses second user is a member of a group in the ink annotation sharing system, third individual 228 may be members of a particular group, such as a book group, study group, educational class, social network)
the ink annotation including data set indicating an annotation added to an electronic book and metadata associated with the data set, 
(Lynnes Col 4 Lines 23-38, Lynnes Col 4 Lines 62-65, Lynnes Col 5 Lines 49-57 discloses ink annotation sharing system, annotation tagging service 202 as shown in fig. 2, storing data indicating annotation added to electronic book, tagging service 202 that, at 204, receives annotations and their associated tags from one or more individuals and the annotations 210, 212, 222 may be stored in association with the particular individual 206, 218; Lynnes Col 4 Lines 9-17  discloses ink annotation may be highlighting portion of electronic book or text entered in portion of electronic book) 
the metadata including a user identifier that identifies a user,  
(Lynnes Col 5 Lines 49-57 discloses metadata including user identifier, the annotations 210, 212, 222 may be stored in association with the particular individual 206, 218) 
the ink annotation sharing method comprising: transmitting, by the first terminal, the ink annotation generated by an operation of the first user, to the ink annotation sharing system; 
(Lynnes Col 4 Lines 23-38, Col 4 Lines 62-65, Lynnes Col 5 Lines 34-42 discloses transmitting annotation from first user to ink annotation sharing system, first individual 206 operating a first computing device 208 sends a first annotation 210 and a second annotation 212 to the annotation tagging service 202) 
identifying, by the ink annotation sharing system, the second user who is a member of a group that relates to the electronic book and that is configured by the first user based on values of the user identifier included in the ink annotation; and 
(Lynnes Col 5 Lines 39-42, Col 6 Lines 14-19 discloses identifying second user who is a member of a group, third individual 228 may be members of a particular group, such as a book group, study group, educational class, social network, that relates to the electronic book configured by the first user based on values of the user identifier, a first individual 206 operating a first computing device 208 sends a first annotation 210 and a second annotation 212 to the annotation tagging service 202) 
supplying, by the ink annotation sharing system, the ink annotation to the second terminal operated by the second user 
(Lynnes Col 6 Lines 13-19, Lynnes Col 6 Lines 20-42 discloses supplying annotation to second terminal by the system, third individual 228 operating a third computing device 230 may access the annotations and tags stored in the data store 226, The annotation tagging service 202 may then provide the annotations associated with the first tag 214 to the third computing device 230 as annotation search results 236). 

Lynnes does not appear to explicitly disclose method and a system comprising the ink annotation including a stroke data set.  However, Woolf discloses method and a system comprising 
the ink annotation including a stroke data set 
(Woolf Col 4 Lines 40-48, Woolf Col 4 Lines 49-55, Woolf Col 6 Lines 30-38 discloses annotation 303 includes stroke data, annotations can be saved as "strokes" in a data structure and stored, as shown in fig. 3). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Woolf with Lynnes for the benefit of being able to store hand written annotation that is easily distinguishable from the text of the document. 

Lynnes does not appear to explicitly disclose method and a system comprising the ink annotation including metadata including a book identifier that identifies an electronic book, and place data indicating a place of the annotation.  However, Cheng discloses a system comprising 
the ink annotation including metadata including a book identifier that identifies an electronic book, and place data indicating a place of the annotation
(Cheng [0007], [0022], [0037], [0038] discloses metadata, identification information, includes book id, iSBN, and page number of annotation). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng with Lynnes and Woolf for the benefit of being able to store hand written annotation with corresponding information such that the annotation can be reproduced on another device. 

As for claim 3, limitations of parent claim 1 have been discussed above.  Cheng discloses system and method wherein 
the book identifier is an international standard book number 
(Cheng [0022], [0037], [0038] discloses book identifier is an international standard book number). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng with Lynnes and Woolf for the benefit of being able to store hand written annotation with corresponding information such that the annotation can be reproduced on another device. 

As for claim 5, claim 5 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.


Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lynnes in view of Woolf in view of Cheng in view of Purcell et al., U.S. Patent Application Publication No. 20160043974, filed on 8/7/2015 (hereinafter Purcell).

As for claim 2, limitations of parent claim 1 have been discussed above.  Lynnes discloses system and method wherein 
the second user is a member of a group in the ink annotation sharing system 
(Lynnes Col 6 Lines 14-19 discloses second user is a member of a group in the ink annotation sharing system, third individual 228 may be members of a particular group, such as a book group, study group, educational class, social network). 

Lynnes does not appear to explicitly discloses member is registered member.  However, Purcell discloses system and method wherein 
the second user is a member of a group registered in the ink annotation sharing system 
(Purcell [0042], [0043], [0045], [0061], [0075] discloses sharing annotation, embedded IP chat shown in fig. 8, with users, user 112 and user 114, registered with ink annotation sharing system, E-reader communication platform 102 shown in fig. 1)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Purcell with Lynnes, Woolf, and Cheng for the benefit of being able limit sharing annotation with a private group.


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lynnes in view of Woolf in view of Cheng in view of Markiewicz, U.S. Patent Application Publication No. 20160048318, filed on 8/15/2014 (hereinafter Markiewicz).

As for claim 4, limitations of parent claim 1 have been discussed above.  Markiewicz discloses system and method wherein in the transmitting, 
the ink annotation is transmitted to the ink annotation sharing system in a state of being converted to a digital ink format 
(Markiewicz paragraph [0047], [0026], [0049], [0051] discloses converting annotation to digital ink format, digitizer obtains the input and converts the input to digital ink, transmitting annotation, server 220 is configured to receive user input from the client devices 210 and storage component 222 stores properties associated with the digital ink). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Markiewicz with Lynnes, Woolf, and Cheng for the benefit of being able store annotation to preserve user’s hand writing that is easily distinguishable from the document text.


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175